  Case 1:20-mj-00791-DLP Document 10 Filed 09/23/20 Page 1 of 2 PageID #: 21




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           ) No. 1:20-mj-00791-DLP-01*SEALED*
                                                      )
BYREN HART,                                           )
                                                      )
                              Defendant.              )


                   ORDER ON MOTION FOR PRETRIAL DETENTION
       Defendant Byren Hart is charged by way of a criminal complaint with one count of

making a false statement in connection with the purchase of a firearm. 18 U.S.C. § 922(a)(6).

At Hart's initial hearing on September 22, 2020, the Government requested Hart be detained

pending trial on the ground that he is charged with a felony involving the possession or use of a

firearm. 18 U.S.C. § 3142(f)(1)(E). Hart objected on the ground that the offense charged does

not entitle the Government to a detention hearing.

       To sustain a conviction of violating 18 U.S.C. § 922(a)(6), the Government must prove

that Hart knowingly made a false statement to a licensed firearms dealer, that the false statement

was made in acquisition of a firearm, and that the false statement was likely to deceive the

firearm's dealer as to the lawfulness of the sale of a firearm. United States v. Petitjean, 883 F.2d

1341, 1345 (7th Cir. 1989). The use or possession of a firearm is not an element of the offense

charged. The crime is knowingly making a false statement to acquire a firearm, not the

possession of a firearm. Accordingly, even though the affidavit attached to the criminal

complaint alleges that Hart purchased and possessed a firearm, these allegations are superfluous

to the charged offense. As a result, the Government is not entitled to a hearing on the issue of
  Case 1:20-mj-00791-DLP Document 10 Filed 09/23/20 Page 2 of 2 PageID #: 22




Hart's release or detention solely on the basis that Hart is charged under 18 U.S.C. § 922(a)(6).

See United States v. Thomas, No. 4:11-cr-0011-TWP-MGN, 2011 WL 5386773, at *3-4 (Nov. 7,

2011) (discussing the specific and limited circumstances under which a defendant may be

considered for pretrial detention).

       Were this the only basis upon which the Government were seeking Hart's detention, a

detention hearing would not be appropriate. However, the Government filed a response to Hart's

objection clarifying that the Government is also seeking Hart's detention on the ground that he is

a risk of flight. [Filing No. 6, at ECF p. 1.] The statute specifically states the Government may

seek detention on the Government's motion in a case involving a serious risk that an individual

will flee. 18 U.S.C. § 3142(f)(2)(A). Thomas, 2011 WL 5386773 at *3-4. Accordingly, this

cause remains set for a detention hearing at 2:30 p.m. September 29, 2020, via video conference.



       Date: 9/23/2020




                                         _______________________________
                                         Tim A. Baker
                                         United States Magistrate Judge
                                         Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email



                                                 2
